IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ClEp,
Wesy Db
’ ras
UNITED STATES OF AMERICA
v. Criminal No. 24° 40
JAMES BOST [UNDER SEAL]

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Barbara K. Doolittle,
Assistant United States Attorney for said District, and submits this Indictment Memorandum to
the Court:
I. THE INDICTMENT
A federal grand jury returned a two-count Indictment against the above-named

defendant for alleged violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

 

1 Possession of a Firearm by a Convicted Felon 18 U.S.C. § 922(g)(1)

On or about January 7, 2020

2 Possession of a Stolen Firearm 18 U.S.C. § 9224)

On or about January 7, 2020
Il. ELEMENTS OF THE OFFENSES
A. As to Count 1:
In order for the crime of Possession of a Firearm by a Convicted Felon, in violation

of 18 U.S.C. § 922(g)(1), to be established, the government must prove all of the following

essential elements beyond a reasonable doubt:

1. JAMES BOST knowingly possessed the firearm described in Count One
of the Indictment;

2. At the time of the charged act, JAMES BOST had been convicted of a
felony, that is, a crime punishable by imprisonment for a term exceeding one year;

3. At the time of the charged act, JAMES BOST knew that he had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;
and

4, JAMES BOST’s possession was in or affecting interstate or foreign
commerce.

Third Circuit Model Criminal Jury Instruction 6.18.922G (modified).

B. As to Count 2: | |

In order for the crime of Possession of a Stolen Firearm, in violation of 18 U.S.C.
§ 922(), to be established, the government must prove all of the following essential elements
beyond a reasonable doubt:

1. That JAMES BOST knowingly possessed the firearm described in the
Indictment. This means that JAMES BOST possessed the firearm purposely and voluntarily, and
not by accident or mistake. It also means that JAMES BOST knew the object was a firearm.

2. That at the time JAMES BOST possessed it, the firearm was stolen and

JAMES BOST knew or had reasonable cause to believe that the firearm was stolen. However, the
government is not required to prove that JAMES BOST knew he was breaking the law.
3. That the firearm had at some time traveled in interstate commerce.
Third Circuit Model Criminal Jury Instruction 6.18.922J.
I. PENALTIES

A. As to Count 1: Possession of a Firearm by a Convicted Felon (18 U.S.C.
§ 922(g)(1)):

1. A term of imprisonment of not more than ten (10) years. However, if it is
determined that the defendant has three previous convictions for a violent felony or a serious
drug offense, or both, then pursuant to 18 U.S.C. § 924(e), the term of imprisonment is not less
than fifteen (15) years to a maximum of life imprisonment.

2. A fine of not more than $250,000 (18 U.S.C. § 3571(b)(3)).

3. A term of supervised release of three (3) years (or five (5) years if 18 U.S.C.
§ 924(e) applies) (18 U.S.C. § 3583). |

B. As to Count 2: Possession of a Stolen Firearm (18 U.S.C. § 922(j)):

1. A term of imprisonment of not more than ten (10) years:

2. A fine of not more than $250,000.00 (18 U.S.C. § 3571(b));

3. Or both (18 U.S.C. § 924(a)(2)).

4. If the sentence includes a term of imprisonment, the Court may impose a
period of supervised release of up to three (3) years (18 U.S.C. § 3583(b)).

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the, defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Not applicable in this case.
VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

a ffantes a, DOOLITTLE

Assistant U.S. Attorney
PA ID No. 204338
